

115 HR 1375 IH: Prescriber Support Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1375IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Ms. Clark of Massachusetts (for herself and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary of Health of Human Services to award grants to States (or collaborations of States) to establish, expand, or maintain a comprehensive regional, State, or municipal system to provide training, education, consultation, and other resources to prescribers relating to patient pain, substance misuse, and substance abuse disorders, and for other purposes. 
1.Short titleThis Act may be cited as the Prescriber Support Act of 2017. 2.Resources for prescribers on patient pain, substance misuse, and substance abuse disordersThe Public Health Service Act is amended by inserting after section 399O of such Act (42 U.S.C. 280g–3) the following: 
 
399O–1.Resources for prescribers on patient pain, substance misuse, and substance abuse disorders 
(a)GrantsThe Secretary may award grants to States (or collaborations of States) to establish, expand, or maintain a comprehensive regional, State, or municipal system to provide training, education, consultation, and other resources to enable prescribers— (1)to effectively and appropriately treat and manage patient pain; and 
(2)to prevent, identify, and respond to patient substance misuse and substance abuse disorders. (b)System implementationA system funded through this section may provide the training, education, consultation, and other resources described in subsection (a) directly or through a professional association, an institution of higher education, a nonprofit organization, or another appropriate entity. 
(c)NumberSubject to the availability of appropriations, the Secretary shall make grants under this section to not fewer than 3 States (or collaborations of States). (d)PriorityIn making grants under this section, the Secretary shall give priority to applications to States (or collaborations of States) demonstrating the greatest lack of, and need for, the training, education, consultation, and other resources described in subsection (a). 
(e)EvaluationNot later than 3 years after the date on which a State (or collaboration of States) receives a grant under this section, the State (or collaboration) shall submit to the Secretary an evaluation of the extent to which the system funded through the grant has been effective in— (1)improving the treatment and management of pain; and 
(2)preventing, identifying, and responding to substance misuse and substance abuse disorders. (f)Minimum requirementsTo be eligible for assistance under this section, a system described in subsection (a) shall include— 
(1)a peer-to-peer consultation program that enables prescribers to receive real-time expert consultation (in person or remotely) with a pain or addiction specialist to aid in the individualized treatment and management of patient pain and in responding to patients who are exhibiting signs of substance misuse or substance abuse disorders; (2)coordination with community-based resources and services, including mental health and substance abuse resources, pain and addiction specialists, primary care resources, and support groups; and 
(3)a dedicated website to collect and disseminate information for prescribers, including— (A)information on the consultation program under paragraph (1); 
(B)a detailed and continuously updated guide to the community-based resources and services identified and coordinated under paragraph (2), including information on the services provided and the populations served; and (C)appropriate training and educational materials, such as appropriate prescribing guidelines and information on the treatment and management of chronic pain, alternatives to opioid-based pain treatment, substance abuse screening, and follow-up support. 
(g)ApplicationTo seek a grant under this section, a State (or collaboration of States) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (h)Prescriber definedIn this section, the term prescriber means a health care professional authorized under State law to prescribe drugs. 
(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2018 through 2022.. 